Case 1:20-cr-00163-PKC Document 66
                                64 Filed 10/23/20 Page 1 of 3
                                                            1




                                     Application GRANTED.
                                     SO ORDERED.
                                     Dated: 10/23/2020
Case
 Case1:20-cr-00163-PKC
      1:20-cr-00163-PKC Document
                         Document64-1
                                  66 Filed
                                      Filed10/23/20
                                            10/23/20 Page
                                                      Page21ofof32
Case
 Case1:20-cr-00163-PKC
      1:20-cr-00163-PKC Document
                         Document64-1
                                  66 Filed
                                      Filed10/23/20
                                            10/23/20 Page
                                                      Page32ofof32
